Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim is directed towards “computer readable storage medium”. Specifically, the specification discloses “computer readable medium may include……… electrical carrier signal... for example, in some judicial districts, according to legislation and patent practice, the  computer readable medium doesn't include electrical carrier signal and telecommunication signal.”  And is not clear whether applicant's claim “computer readable storage medium" and computer readable medium which is claimed is same. Furthermore, Even the computer readable medium can carry electrical signal as disclosed in specification. Therefore, computer readable storage medium can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. Examiner, therefore, has interpreted claims as encompassing non- statutory subject matter until the applicant corrects the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8-9,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Takai [20160087813], in view of Vaidya et al [20190141298], further in view of Xie et al [20190057695 ]

As to claim 1, 
Takai [20160087813] teaches1. A method for reducing continuous-wakeup delay of loudspeaker [0014: “the field device 30 is, for example, a sensor device……..  an imaging device such as a camera, a video, etc., that images conditions within a plant, a subject, an audio device such as a microphone, speaker, etc.”  an audio device with speaker and microphone is  equivalent to a loudspeaker] , comprising: resetting a wakeup flag bit to wait for a next wakeup, when a stop-recording instruction sent by a terminal equipment through a Bluetooth serial port communication protocol is received [0056: “when the wakeup interruption signal from the interface module 10 is input, the controller 22 and the local communications device 23 are also activated, and, when the pre-specified process is completed (for example, when the first signal is wirelessly transmitted to the first device), the controller 22 and the local communications device 23 may be brought to a power-saving state (a standby state, etc.) after performing a control in which the controller 22 brings the wireless communications device 21 to a sleep state. The controller 22 can also output a wakeup interruption signal to the interface module 10 in a sleep state to set the interface module 10 out of the sleep state ”- when the device goes to power sleep state from active state after completing task it has to be resetting the flag, furthermore, and can also be awaken from the sleep state implies it is waiting for the next command to wake the device from sleep state ] ; and executing a wakeup-interruption operation when wakeup signal is received [0071: “the wakeup interruption signal for setting the interface module 10 out of the sleep state is periodically output from the controller 22 of the wireless module 20. ”] 
But does not explicitly teach a stop-recording instruction sent
However Vaidya et al [20190141298] a stop-recording instruction sent [0074: “Once the video recording has stopped, the camera system enters the low power mode and the camera system waits and "listens" for the next activity to signal that a further video recording should take place” and 0046: “Camera 102 can also include networking component(s) 202, to enable camera 102 to connect to network 110 in a wired or wireless manner” and 0002: “The present technology pertains to audio and video recording and more specifically to activity-based audio and video recording ” and see 0045 and 0045: “Camera 102 can also include audio component(s) 204. In various embodiments, audio component(s) 204 may comprise one or more transducers such as microphones for receiving, recording, and transmitting audio ”] Bluetooth device  [ 0047: “The camera 102 may communicate with network 110 via wired and/or wireless communication capabilities, such as radio frequency, Bluetooth, ZigBee, Wi-Fi, electromagnetic wave, RFID (radio frequency identification), etc ”]
It would have been obvious to person of ordinary skill in the art before the claimed invention was filed to combine teaching of Takai and Vaidya because both are directed toward power saving process. Furthermore, Vaidya improves upon Takai by being able to send the system into a low power mode when the recording has stopped, such that the device efficiently manage power for longer period of time.
But do not explicitly teach a wakeup-interruption operation when a preset wakeup keyword  
Xie et al [20190057695 ] teaches a wakeup-interruption operation when a preset wakeup keyword  [0052: “the key word for waking up the smart device can be set in advance. If the speech signal contains the preset key word, the wake-up processing is performed on the smart device, and the operation state of the smart device is adjusted according to the control instruction contained in the speech signal”] 

It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Takai and Vaidya and Xie because all are directed toward waking up the device. Furthermore, Xie improves upon Takai and Vaidya by being able to provide preset keyword to wake up the device in order for to prevent from erroneous wakeup with any wakeup keys to protect the device from faulty wakeup or to make device secure.

As to claim 8,
Combination of the Takai and Vaidya and Xie teaches this claim according to the reasoning set forth in claim 1 supra. Electronic device includes processor and memory for processing information. Further see. Vaidya in 0021. 
 
As to claim 9,
Combination of the Takai and Vaidya and Xie teaches this claim according to the reasoning set forth in claim 1 supra.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takai [20160087813], in view of Vaidya et al [20190141298], further in view of Xie et al [20190057695], further in view of Chapman [20030076745 ]

As to claim 2, 
Combination of Takai and Vaidya and Xie teach waking up devices but does not explicitly teach playing voice data if the voice data as fed back by the terminal equipment is received
However, Chapman [20030076745 ] teaches playing voice data if the voice data as fed back by the terminal equipment is received, wherein the voice data is a response data of a voice data collected when the Bluetooth loudspeaker is previously awakened [0012: “The combination unit may also include a microphone in communication with the controller for recording spoken messages, a memory device for storing the recorded spoken messages, and a speaker in communication with the controller for broadcasting the recorded spoken messages at a predetermined wake-up time . In operation, upon reaching the predetermined wake-up time, the controller will broadcast through the speaker at least one wake-up alarm, a voice message related to the predetermined wake-up time, and a voice message related to the outdoor temperature reading, as well as any of the recorded spoken messages ”]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention because all are directed toward waking device. Furthermore, Chapman improves upon combination of Takai, Vaidya and Xie by being able to playback the response data of the previous awakening such that user can receive the information at later time without needing to figuring out about what was performed in the previous awakening. 



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takai [20160087813], in view of Vaidya et al [20190141298], further in view of Xie et al [20190057695], further in view of Shin et al [20160116972]

As to claim 10,
Combination of the Takai and Vaidya and Xie teaches bluetooth device, voice data and waking but do not explicitly teach caching after wakeup.
after waking-up from sleep mode or power-down mode to the active mode such that the data stored in the write buffer 1074 and the read buffer 1076 have a next priority to cache data after waking-up from the sleep mode or the power-down mode to the active mode.” And 44: “device capable of transmitting and receiving information under a wireless environment, one of various electronic devices for home network, one of various electronic devices for a computer network, one of various electronic devices for a telematics network, an RFID device, or one of various component elements for a computing system”]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Takai and Vaidya and Xie and Shin because all are directed toward waking devices. Furthermore, Shin improves upon combination of the Takai and Vaidya and Xie such that the voice data of Takai and Vaidya and Xie can be cached in the system when wake up is performed such that the device can quickly perform the related function. 


Allowable Subject Matter
Claim 3-7, 11-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee [5249217] teaches “a first step which judges whether a remote unit record key is inputted by an operating button during a telephone conversation and when the record key is inputted, transmitting a record starting data to the base unit to initiate the record starting; a second step which sets a base unit recording mode operation and flags data applied from the first process and applies the remote record starting data to a record starting process; a third step which judges whether a remote stopping key is inputted by a releasing button during a telephone conversation, and, when the record stopping key is inputted, transmitting a remote record stopping data to the base unit and resets a remote recording state flag
Lin et al [ 20200312309] teaches [0133: “If each piece of speech information includes the preset keyword, the cloud transmits a wakeup instruction to a corresponding terminal, to release the terminal from a dormant state and/or a lock screen state. ”]  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176.  The examiner can normally be reached on Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KESHAB R PANDEY/Primary Examiner, Art Unit 2187